Dismissed and Opinion Filed January 25, 2018




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00529-CV

                              RACQUEL MACKEY, Appellant
                                        V.
                               JACQUELINE LEE, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-13265

                            MEMORANDUM OPINION
                         Before Justices Bridges, Myers, and Schenck
                                 Opinion by Justice Bridges
       Appellant has filed a motion to dismiss this interlocutory appeal stating the parties have

settled all matters in controversy. We grant the motion and dismiss this appeal. TEX. R. APP. P.

42.1(a).




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE



170529F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RACQUEL MACKEY, Appellant                          On Appeal from the 162nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-17-00529-CV        V.                       Trial Court Cause No. DC-16-13265.
                                                   Opinion delivered by Justice Bridges.
JACQUELINE LEE, Appellee                           Justices Myers and Schenck participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear their own costs of this appeal.


Judgment entered January 25, 2018.




                                             –2–